              Case 1:20-cv-10225 Document 1 Filed 12/04/20 Page 1 of 16




KLEIN LAW GROUP OF NY PLLC
120 East 79th Street, Suite 1A
New York, New York 10021
(347) 292-8170
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ANASTASIA GRAY,

                                                             COLLECTIVE ACTION
                                                  Plaintiff, COMPLAINT
                         - against -

 ORCHID STREET ENTERPRISES, LLC, and JIM Jury Trial Requested
 CARRANO,

                                               Defendants.




         Plaintiff Anastasia Gray by her attorneys, Klein Law Group of New York, PLLC, alleges

upon personal knowledge as to herself and upon information and belief as to other matters, as

follows:

                                PRELIMINARY STATEMENT

         1.     Defendants Orchid Street Enterprises, LLC (“OSE”) Jim Carrano and own and/or

operate approximately a bar/lounge in the East Village called the Skinny Bar and Lounge (“Skinny

Bar”).

         2.     This lawsuit arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201,

et seq., for Defendants’ failure to pay Plaintiff and other similarly-situated tipped employees all

earned minimum wages.
            Case 1:20-cv-10225 Document 1 Filed 12/04/20 Page 2 of 16




       3.      Plaintiff’s claims under the FLSA are brought as a collective action, pursuant to 29

U.S.C. §216(b), on behalf of herself and on behalf of all other similarly-situated persons who elect

to opt-in to this action pursuant to the FLSA, 29 U.S.C. 216(b) and who are or were (a) current or

former employees of Defendants, including servers and bartenders, (b) receiving sub-minimum

hourly wages under the tip-credit provisions of the federal and state law (“Tip-Credit Employees”),

and (c) employed by Defendants at Skinny Bar during the applicable statute of limitations period

covered by this Complaint (i.e. two years for FLSA violations, and three years for willful FLSA

violations) up to and including the date of final judgment in this matter (the “FLSA Collective”).

       4.      This lawsuit further arises under the New York Labor Law, Minimum Wage Act

(“NYLL”), Article 19, § 650, et seq., for Defendants’ failure to pay Plaintiff and other similarly-

situated New York tipped employees all earned minimum wages.

                                            PARTIES

Plaintiff

       5.      Plaintiff is an adult individual who is a resident of Manhattan, New York.

       6.      Plaintiff was employed as a bartender at the Skinny Bar which is located at 174

Orchard Street, New York, New York 10002 from approximately June of 2019 through September

of 2020.

       7.      Plaintiff is a covered employee within the meaning of the FLSA and the NYLL.

       8.      For the few weeks that Defendants paid Plaintiff, Defendants paid Plaintiff at (or

below) a sub-minimum, tip-credit wage to work as a bartender at Skinny Bar.

       9.      Defendants did not satisfy the prerequisites to apply a tip credit towards her wages

because they did not provide Plaintiff Gray, or other members of the collective with appropriate

notice of the tip credit, because they took more of a credit than either the FLSA or NYLL permits,
             Case 1:20-cv-10225 Document 1 Filed 12/04/20 Page 3 of 16




and because Defendants forced Plaintiff Gray and members of the collective to share tips with

non-food service workers.

       10.        Furthermore, while paying Plaintiff Gray and members of the collective at (or

below) the sub-minimum, tip-credit wage, Defendants required Plaintiff Gray and members of the

collective to spend more than two hours, and/or in excess of 20% of their work time during their

shifts performing work that had no customer interaction and did not generate tips.

       11.        Plaintiff Gray typically spent approximately 40% of her work time each week

performing such duties.

       12.        A written consent form for Plaintiff is being filed with this Complaint. See Ex. A.

Defendants

Orchid Street Enterprises, LLC

       13.        OSE is a limited liability company organized under the laws of the State of New

York with its principal place of business at 174 Orchid Street, New York, New York 10002.

       14.        OSE has owned and/or operated Skinny Bar during the relevant period, which is

where Plaintiff worked.

       15.        OSE is a covered employer within the meaning of the FLSA and the NYLL, and,

at all times relevant hereto, employed Plaintiff and similarly situated employees.

       16.        Upon information and belief, at all relevant times hereto, OSE’s annual gross

volume of sales made or business done was not less than $500,000.00 in each of the last three

calendar years.

Jim Carrano

       17.        Defendant Jim Carrano is an individual engaging (or who was engaged) in business

within this judicial district during the relevant time period.
             Case 1:20-cv-10225 Document 1 Filed 12/04/20 Page 4 of 16




       18.     Defendant Jim Carrano is sued individually and in his capacity as an owner, officer

and/or agent of Defendant Corporation OSE. For example, in a New York Post article dated

December 6, 2019, Mr. Carrano is identified as the “owner” of the Skinny Bar.

       19.     Defendant Jim Carrano possesses or possessed operational control over Defendant

OSE, maintains or maintained an ownership interest in Defendant OSE and/or controlled

significant functions of Defendant OSE. For example, Defendant Carrano determined the wages

and compensation of the employees of Defendants, including Plaintiff Gray, established the

schedules of the employees, maintained employee records and had the authority to hire and fire

employees.

                                 JURISDICTION AND VENUE

       20.     This Court has federal question jurisdiction over Plaintiff’s FLSA claims, which

arise under 29 U.S.C. § 216(b), pursuant to 28 U.S.C. § 1331.

       21.     This Court has supplemental jurisdiction over Plaintiff’s NYLL claims pursuant to

28 U.S.C. § 1367.

       22.     Venue is proper in this judicial district because the facts and events giving rise to

Plaintiff’s claims occurred in this judicial district. 28 U.S.C. § 1391.

                                    STATEMENT OF FACTS

       23.     When Defendants first hired Plaintiff Gray on or around June of 2019 she worked

2 shifts per week, on Fridays and Saturdays.

       24.     During this period of time she was scheduled to work from approximately 8:00 p.m.

until 4:00 a.m. or 4:00 p.m. to 2:00 a.m. on both Fridays and Saturdays.

       25.     In reality; however, Plaintiff Gray worked approximately from 8:00 p.m. until

approximately 5:30 or 6:00 a.m.
               Case 1:20-cv-10225 Document 1 Filed 12/04/20 Page 5 of 16




         26.    Within a month after the beginning of her employment Defendants increased

Plaintiff Gray’s schedule so that she now worked on Wednesdays and Thursdays, in addition to

her existing Friday and Saturday shifts.

         27.    Plaintiff Gray’s Wednesday afternoon shift began at 3:30 p.m. and ended at

approximately 11:00 p.m. to 12:00 a.m.

         28.    Plaintiff Gray’s Thursday evening shift began at approximately 8:00 p.m. and

ended at approximately 5:00 a.m.

         29.    This schedule lasted until approximately until January of 2020 when the Covid-19

pandemic began. From the beginning of this time period, until her termination in September of

2020, Plaintiff Gray worked two shifts per week for approximately 24 hours per week.

         30.    Throughout her employment, Defendants only paid Plaintiff Gray on a sporadic

basis.

         31.    Defendants would often go weeks, or even months without paying Plaintiff.

         32.    During these time periods, Plaintiff Gray only took home some tip compensation

but she received no direct wages from Defendants.

         33.    Defendants also neglected to pay other bartenders and servers at Skinny Bar for

many workweeks.

         34.    Even when Defendants did pay Plaintiff, her pay was woefully short - - both in

terms of the rate of pay that she was paid, which was always below the applicable minimum wage,

including the tip credit minimum wage, and in terms of the hours she was compensated for. For

example:
               Case 1:20-cv-10225 Document 1 Filed 12/04/20 Page 6 of 16




                   a. For the workweek between March 2, 2020 and March 8, 2020 –

                       Defendants paid Plaintiff Gray at that rate of $8.00 per hour for 21.47

                       hours.

                   b. For the workweek between June 28, 2020 and July 4, 2020 – Defendants

                       paid Plaintiff Gray at that rate of $8.00 per hour for 15 hours.

                   c. For the workweek between July 26, 2020 and August 1, 2020 –

                       Defendants paid Plaintiff Gray at that rate of $11.35 per hour for 15

                       hours.

                   d. For the workweek between August 2, 2020 and August 8, 2020 –

                       Defendants paid Plaintiff Gray at that rate of $11.35 per hour for 10

                       hours.

         35.    In all of these examples, Plaintiff Gray worked more hours than those reflected

in her pay statement. Also, Defendants improperly compensated Plaintiff Gray at a rate that

is/was below the full minimum wage and often at a rate that was below the tip credit minimum

wage.

         36.    But again, Defendants completely failed to pay Plaintiff Gray for most of the

weeks that she worked.

Non-Tipped Duties

         37.    Defendants employed Plaintiff Gray as a bartender, but in actuality her duties

included a substantial amount of time spent performing the non-tip producing duties described

below.

         38.    Defendants required Plaintiff Gray to spend several hours each day performing non-

tipped duties unrelated to tipped work, including but not limited to carrying tables, bringing up ice
             Case 1:20-cv-10225 Document 1 Filed 12/04/20 Page 7 of 16




and refilling the ice buckets, setting up tables, carrying water, sweeping, polishing glasses after

they are washed, cleaning the shelf for the glasses, cleaning the wood around the restaurant,

cleaning the ice buckets, carrying chairs back to their original location at the beginning and at the

end of the night, and carrying used plates, glasses and utensils for cleaning, sweeping floors of the

entire establishment, including the bathrooms. Defendant also obligated Plaintiff Gray and other

employees to come in and do a deep cleaning of the bar with no compensation during the summer

of 2019 (hereinafter, “non-tip duties”).

       39.     Under both the FLSA and NYLL, Defendants were not entitled to apply a tip credit

towards Plaintiff Gray’s wages because Plaintiff Gray’s non-tipped duties exceeded 20% of each

workday, or 2 hours per day (whichever was less in each day) (12 N.Y.C.R.R. § 146).

       40.     Defendants employed the policy and practice of disguising Plaintiff Gray’s actual

duties in payroll records to avoid paying Plaintiff Gray at the minimum wage rate, and to enable

them to pay Plaintiff Gray at the lower tip-credited rate by designating her as a bartender instead

of a non-tipped employee.

       41.     Under the FLSA, as interpreted by the Department of Labor (the “DOL”),

employers may not take the tip credit for time the employee is engaged in a non-tipped job and

instead must be paid at the minimum wage. The DOL has formalized this concept under the “Dual

Jobs” regulation:

       Dual jobs. In some situations an employee is employed in a dual job, as for example, where

       a maintenance man in a hotel also serves as a waiter. In such a situation the employee . . .

       is a tipped employee only with respect to his employment as a waiter. He is employed in

       two occupations, and no tip credit can be taken for his hours of employment in his

       occupation of maintenance man. Such a situation is distinguishable from that of a waitress
             Case 1:20-cv-10225 Document 1 Filed 12/04/20 Page 8 of 16




       who spends part of her time cleaning and setting tables, toasting bread, making coffee and

       occasionally washing dishes or glasses. . . . Such related duties in an occupation that is a

       tipped occupation need not by themselves be directed toward producing tips. 29 CFR

       541.56(e)

       42.     The Dual Jobs regulation imposes both quantitative and qualitative restrictions on

the employer’s ability to take the tip credit for non-tip-producing tasks, as explained in the DOL’s

Field Operations Handbook (the “Handbook” or “FOH”). The quantitative restriction limits the

amount of time an employee can spend on tasks related to the tipped occupation, as follows 29

CFR 531.56(e) permits the employer to take a tip credit for time spent in duties related to the tipped

occupation of an employee, even though such duties, are not by themselves directed toward

producing tips, provided such related duties are incidental to the regular duties of the tipped

employees and are generally assigned to the tipped employee. For example, duties related to the

tipped occupation may include a server who does preparatory or closing activities, rolls silverware

and fills salt and pepper shakers while the restaurant is open, cleans and sets tables, makes coffee,

and occasionally washes dishes or glasses. FOH Section 30d00(e)(2) (rev. 668, June 20, 2012).

The Handbook continues: “[W]here the facts indicate that tipped employees spend a substantial

amount of time (in excess of 20 percent of the hours worked in the tipped occupation in the

workweek) performing such related duties, no tip credit may be taken for the time spent in those

duties. All related duties count toward the 20 percent tolerance. FOH Section 30d00(e)(3). This

“20 percent tolerance,” which is one method of determining whether an employee is effectively

engaged in a dual jobs position, is referred to as the “20% Rule.”
             Case 1:20-cv-10225 Document 1 Filed 12/04/20 Page 9 of 16




       43.     Likewise, under state law, Defendants were not entitled to a tip credit because the

bartenders and Plaintiff Gray’s non-tipped duties exceeded 20% of each workday (or 2+ hours a

day, whichever was less) (12 N.Y.C.R.R. § 146).

       44.     In addition to their tip-producing duties involved in serving customers, Defendants’

Tip-Credit Employees were required to perform non-tipped work each shift which does not involve

guest interaction or generate tips.

       45.     Defendants required their Tip-Credit Employees to perform non-tipped work

before their Restaurants are open to customers without affording them the ability to use a separate

minimum wage “setup” code.

       46.     Defendants required their Tip-Credit Employees to perform non-tipped work after

their Restaurants are closed to customers, again without any separate minimum wage rate.

       47.     Defendants’ policy and practice is or was to utilize Tip-Credit Employees to

perform “back of the house,” kitchen, and maintenance duties and other jobs that are non-tipped

and unrelated to their tipped occupation.

       48.     Defendants have a policy and practice of paying Tip-Credit Employees

subminimum hourly wages under the tip-credit provisions of the federal and state law.

Tip Misappropriation

       49.     In addition, Defendants maintained a policy and practice of unlawfully

appropriating Plaintiff Gray’s tips and made unlawful deductions from the Plaintiff’s and other

similarly situated employees’ wages.

       50.     Defendants divested 20% of Plaintiff Gray’s tip compensation and remitted that

portion of tips to employees who did not perform any customer facing activities, who performed

most of their work in the kitchen and/or basement, and who were not food service workers.
               Case 1:20-cv-10225 Document 1 Filed 12/04/20 Page 10 of 16




         51.     In addition, it was well known that Defendants would use tip proceeds to pay

security costs as well as other vendors, which resulted in employees waiting for their pay for

weeks.

         52.     Defendants did not keep records of hours each employee worked.

         53.     Defendants’ conduct extended beyond Plaintiff Gray to all other similarly situated

employees.

Retaliation

         54.     Beginning in the summer of 2020, Plaintiff Gray began complaining to her direct

manager Djinn Van Croft and to Defendant Caranno that: (i) she was not paid regularly, and (ii)

that historically she was paid $8.00 per hour, which was below the applicable minimum wage.

         55.     Plaintiff Gray continued to discuss these issues and began keeping a list that kept

track of the amount of money Defendants owed her and other members of the collective.

         56.     Shortly after Plaintiff Gray began making these complaints, Defendants terminated

her employment.

                            FLSA COLLECTIVE ACTION CLAIMS

         57.     Plaintiff Gray brings her FLSA minimum wage and liquidated damages claims

as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all

similarly situated persons who are or were employed by Defendants, or any of them, on or

after the date that is three years before the filing of the complaint in his case (the “FLSA Class

Period”), as employees of Defendants (the “FLSA Class”).

         58.     At all relevant times, Plaintiff Gray , and other members of the FLSA Class who

are and/or have been similarly situated, had substantially similar job requirements and pay

provisions, and have been subject to Defendants’ common practices, policies, programs,
             Case 1:20-cv-10225 Document 1 Filed 12/04/20 Page 11 of 16




procedures, protocols and plans of willfully failing and refusing to pay them the required

minimum wages.

       59.     The claims of Plaintiff Gray stated herein are similar to those of the other

employees.

                           FIRST CAUSE OF ACTION
               VIOLATION OF THE FLSA MINIMUM WAGE PROVISION

       60.     Plaintiff realleges and incorporates by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

       61.     At all times relevant to this action, Defendants were Plaintiff Gray’s employers

(and employers of the putative FLSA Class members) within the meaning of the Fair Labor

Standards Act. 29 U.S.C. § 203(d).

       62.     Defendants had the power to hire and fire Plaintiff Gray (and the FLSA class

members), controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for their employment.

       63.     At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

       64.     Defendants failed to pay Plaintiff Gray (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

       65.     Defendants’ failure to pay Plaintiff Gray (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

       66.     Plaintiff Gray (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                          SECOND CAUSE OF ACTION
               VIOLATION OF THE NYLL MINIMUM WAGE PROVISION
             Case 1:20-cv-10225 Document 1 Filed 12/04/20 Page 12 of 16




       67.     Plaintiff realleges and incorporates by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

       68.     At all times relevant to this action, Defendants were Plaintiff Gray’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651.

       69.     Defendants had the power to hire and fire Plaintiff Gray (and the FLSA Class

members), controlled terms and conditions of employment, and determined the rates and methods

of any compensation in exchange for employment.

       70.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the

New York State Department of Labor, paid Plaintiff Gray (and the FLSA Class members) less

than the minimum wage.

       71.     Defendants’ failure to pay Plaintiff Gray minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

       72.     Plaintiff Gray (and the FLSA Class Members) were damaged in an amount to be

determined at trial.

                                 THIRD CAUSE OF ACTION
                       NYLL § 191, 198 - UNTIMELY WAGE PAYMENTS

       73.     Plaintiff realleges and incorporates by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

       74.     At all relevant times, Plaintiff was employed by Defendants as a manual worker,

performing all manual, physical and repetitive tasks including moving, lifting, moving, handling,

marking, counting, inspecting, and shipping inventory, merchandise and packages throughout her

workday.

       75.     Defendants have been Plaintiff’s “employer” within the meaning of the NYLL and

any applicable wage order promulgated pursuant to the NYLL.
             Case 1:20-cv-10225 Document 1 Filed 12/04/20 Page 13 of 16




       76.     Defendants knowingly and willfully violated Section 191 of the NYLL by failing

to pay her timely wages on a weekly basis and by instead paying her less frequently.

       77.     Plaintiff seeks damages in the amount of her unpaid compensation, liquidated

(double) damages, attorneys’ fees and costs, pre- and post-judgment interest, and such other legal

and equitable relief as this Court deems just and proper.

                      FOURTH CAUSE OF ACTION
        NEW YORK NOTICE REQUIREMENTS, NYLL §§ 195(1)(a), 195(3), 198

       78.     Plaintiff realleges and incorporates by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

       79.     Defendants did not provide Plaintiff with the Wage Theft Prevention Act notice at

the time of hire as required by NYLL § (1)(a)

       80.     Defendants did not provide Plaintiff with correct and accurate notices/wage

statements required by NYLL § 195(3).

       81.     As a result of Defendants’ unlawful conduct, Plaintiff is entitled to an award of

damages pursuant to NYLL § 198, in amount to be determined at trial, pre- and post-judgment

interest, and costs and attorneys’ fees, as provided by NYLL § 198.

                     FIFTH CAUSE OF ACTION
   FAILURE TO PAY WAGES UPON TERMINATION, NYLL §§ 191(a) and 191(3)

       82.     Plaintiff realleges and incorporates by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

       83.     At all relevant times, Defendants were Plaintiff Gray’s employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651.

       84.     New York State Labor Law § 196-d prohibits any employer or his agents, including

owners and managers, from demanding or accepting, directly or indirectly, any part of the
             Case 1:20-cv-10225 Document 1 Filed 12/04/20 Page 14 of 16




gratuities received by an employee, or retaining any part of a gratuity, or any charge purported to

be a gratuity, for an employee.

       85.     Defendants unlawfully misappropriated a portion of Plaintiff Gray’s tips that were

received from customers and used those tips to pay non-food service workers including back of

house barbacks, security guards, and to pay the restaurant’s vendors.

       86.     Defendants knowingly and intentionally retained a portion of Plaintiff Gray’s tips

in violations of the NYLL and supporting Department of Labor Regulations.

       87.     Plaintiff Gray was damaged in an amount to be determined at trial.

                                  SIXTH CAUSE OF ACTION
                                       RETALIATION

       88.            Plaintiff realleges and incorporates by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

       89.     At all times relevant to this Action, Plaintiff Gray was an employee of Defendants

pursuant to the FLSA and NYLL.

       90.     Defendants retaliated against Plaintiff Gray for complaining about FLSA and

NYLL violations including but not limited to making timely wage payments, and not paying a

sufficient amount of wages to satisfy their minimum wage obligations.

       91.     Defendants terminated Ms. Gray’s employment almost immediately after she began

complaining about these violations.

       92.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff Gray

has suffered, and continues to suffer, substantial monetary losses including back pay and other lost

employment benefits. She has also suffered non-monetary damages, including, but not limited to

emotional distress, physical pain and suffering, damage to Plaintiff’s good name and reputation,

lasting embarrassment, and humiliation.
             Case 1:20-cv-10225 Document 1 Filed 12/04/20 Page 15 of 16




       93.      As a result of Defendants’ unlawful conduct, Plaintiff Gray is entitled to

compensatory damages, including, but not limited to, damages for economic loss, emotional

distress, physical injuries, and medical treatment, and such other legal and equitable relief as this

Court deems just and proper.

                             SEVENTH CAUSE OF ACTION
                          FAILURE TO PAY SPREAD OF HOURS

       94.      Plaintiff realleges and incorporates by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

       95.      At all times relevant to this Action, Plaintiff Gray was an employee of Defendants

pursuant to the FLSA and NYLL.

       96.      Throughout her employment, Plaintiff Gray was required to work shifts that lasted

longer than ten hours.

       97.      Despite the length of her shifts, Defendants failed to pay her spread of hours

compensation.



                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays that judgment be granted awarding:

   A. An award of damages, according to proof, including back pay, front pay, punitive

       damages, and liquidated damages, to be paid by Defendants;

   B. An award of damages, according to proof, including liquidated damages, to be paid

       by Defendants;

   C. An award of damages, according to proof, including, back pay, front pay,

       compensatory damages, emotional distress damages, punitive damages, and liquidated

       damages, to be paid by Defendant;
            Case 1:20-cv-10225 Document 1 Filed 12/04/20 Page 16 of 16




   D. Penalties available under applicable laws;

   E. Costs of action incurred herein, including expert fees;

   F. Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216, N.Y. Lab. L. § 663, and

       other applicable statutes;

   G. Pre-judgment and post-judgment interest, as provided by law; and

   H. Such other and further legal and equitable relief as this Court deems necessary, just

       and proper.

                                         JURY DEMAND

Plaintiff demands trial by jury on all counts so triable.

Dated: New York, New York                              Respectfully submitted,
December 1, 2020
                                                       KLEIN LAW GROUP OF NY PLLC


                                                       By: /s/ Julia Klein
                                                             Julia Klein
                                                             120 East 79th Street, Suite 1A
                                                             New York, New York 10021
                                                             347.292.8170
                                                             jklein@kleinlegalgroup.com
                                                             Attorneys for Plaintiff
